
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 190
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2011
			Mr. Crowley (for
			 himself, Mr. Bishop of New York,
			 Mr. Israel,
			 Mr. King of New York,
			 Mrs. McCarthy of New York,
			 Mr. Ackerman,
			 Mr. Meeks,
			 Mr. Nadler,
			 Mr. Weiner,
			 Mr. Towns,
			 Ms. Clarke of New York,
			 Ms. Velázquez,
			 Mr. Grimm,
			 Mrs. Maloney,
			 Mr. Rangel,
			 Mr. Serrano,
			 Mr. Engel,
			 Mrs. Lowey,
			 Ms. Hayworth,
			 Mr. Gibson,
			 Mr. Tonko,
			 Mr. Hinchey,
			 Mr. Owens,
			 Mr. Hanna,
			 Mr. Higgins,
			 Ms. Slaughter, and
			 Mr. Reed) submitted the following
			 resolution; which was referred to the Committee on House
			 Administration
		
		RESOLUTION
		Honoring the life of Congresswoman
		  Geraldine A. Ferraro, the first woman selected by a major political party as
		  its candidate for Vice President.
	
	
		Whereas Congresswoman Geraldine A. Ferraro served the
			 people of the 9th Congressional district of New York for 6 years;
		Whereas Congresswoman Ferraro worked her way through law
			 school at Fordham University, at a time when very few women did so;
		Whereas Congresswoman Ferraro then joined the Queens
			 County District Attorney’s Office, where she supervised the prosecution of a
			 variety of violent crimes, including child and domestic abuse;
		Whereas in 1978, New York’s Ninth Congressional district
			 in Queens elected Congresswoman Ferraro to the United States House of
			 Representatives, where she was one of only sixteen women members of the
			 House;
		Whereas Congresswoman Ferraro’s legislative achievements
			 included her sponsorship of the Women’s Economic Equity Act, landmark
			 legislation to end pension discrimination and provide increased job training
			 and opportunities for women re-entering the workforce;
		Whereas in 1984, Congresswoman Ferraro’s status as a
			 leader was confirmed when she was named Chairwoman of the Platform Committee
			 for the Democratic Convention, the first woman to hold that position;
		Whereas when she was nominated as the running mate of Vice
			 President Walter F. Mondale in the 1984 presidential race, Congresswoman
			 Ferraro became the first woman ever chosen to run on the national ticket of
			 either of America’s two major political parties;
		Whereas Congresswoman Ferraro’s candidacy continues the
			 progress begun by women who achieved political firsts before her and helped to
			 tear down barriers to the full and equal participation of women in national
			 politics;
		Whereas in January 1993, President Clinton appointed Ms.
			 Ferraro a United States Ambassador to the United Nations Commission on Human
			 Rights, a role from which she championed the rights of women around the world;
			 and
		Whereas Geraldine Ferraro’s 1984 bid for Vice President
			 helped our daughters join our sons in believing they could achieve anything
			 they set their minds to: Now, therefore, be it
		
	
		That—
			(1)the House of Representatives recognizes
			 that Geraldine Ferraro’s vice-presidential candidacy forever enriched the
			 American political landscape and forged a new path for American women;
			(2)the House of
			 Representatives pays tribute to Congresswoman Geraldine A. Ferraro's work to
			 improve the lives of women and families not only in the Ninth Congressional
			 District of New York, who she represented so well, but also the lives of women
			 and families all across the United States;
			(3)the Clerk of the
			 House is directed to communicate these resolutions to the Senate and transmit a
			 copy thereof to the family of the deceased; and
			(4)when the House of
			 Representatives adjourns today, it stand adjourned as a further mark of respect
			 to the memory of Congresswoman Geraldine A. Ferraro.
			
